Appeal from a judgment of the Supreme Court (Cannizzaro, J.), entered December 5, 2001 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
In the time since the parole release determination giving rise to this proceeding, petitioner has reappeared before the Board of Parole and his request for parole release has again been denied. Given petitioner’s subsequent appearance before the Board, the instant matter is now moot and must be dismissed (see Matter of Bermudez v New York State Div. of Parole, 281 AD2d 673).
Mercure, J.P., Spain, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.